Citation Nr: 1034017	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-25 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from August 1948 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2008 from the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.

2.  The preponderance of the evidence reflects that it is less 
likely than not that hearing loss disability and bilateral 
tinnitus were caused by active service.


CONCLUSION OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1154(b), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).

2.  Bilateral tinnitus was not incurred or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1154(b), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duties to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the Veteran's claim on appeal was received in April 
2008 and a duty to assist letter was sent in a June 2008 letter 
prior to the August 2008 adjudication of the claims on the 
merits.  This letter provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to prevail 
on these types of claims, and of his and VA's respective duties.  

The duty to assist letter, specifically notified the Veteran that 
VA would obtain all relevant evidence in the custody of a federal 
department or agency.  The Veteran was advised that if he had 
records of private treatment pertinent to his claims, it was his 
responsibility to either send the medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release form so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claims so that VA could assist in obtaining that 
evidence.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Here, service treatment 
records were previously obtained and associated with the claims 
folder.  Furthermore, VA, and medical records were obtained and 
associated with the claims folder.  The Veteran did not indicate 
that there exists any pertinent records of private treatment.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  A VA examination for the claimed 
hearing loss and tinnitus disability was conducted in April 2009, 
and the examination included review of the claims folder and 
examination of the Veteran.

The Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  Such notice was provided in the June 2008 letter.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2008) (harmless error).


II.  Service Connection for Hearing Loss and Tinnitus.

The Veteran contends that he has hearing loss disability in both 
ears and tinnitus as a result of acoustic trauma sustained in the 
active service.  As hearing loss and tinnitus are disabilities of 
the ears, and are both alleged to have been caused by the 
acoustic trauma, the Board shall address these matters together.

Generally, applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, including sensorineural 
hearing loss, when such diseases are manifested to a compensable 
degree within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in- service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology is required 
only where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.

Service connection may also be granted if the evidence shows that 
the condition was observed during service and continuity of 
symptomatology was demonstrated thereafter, and if the evidence 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 
38 C.F.R. § 3.303(b).

In the case of a Veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of the VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 
394 (1994).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the above frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 38 C.F.R. § 3.385 (2009).  The 
provisions of 38 C.F.R. § 3.385 do not have to be met during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claims, in which case the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107.

Here the Veteran contends that he has hearing loss disability and 
tinnitus due to noise exposure from firing guns and working with 
a saw.  The Board does not doubt that the Veteran experienced 
noise exposure during service. 

In this case, however, service treatment records are silent for 
any complaints or findings of ear problems to include acoustic 
trauma, hearing loss or tinnitus.  The Veteran's entrance 
examination of August 1948 and separation examination of June 
1952 both revealed 15/15 hearing in each ear, with no ear 
abnormalities documented.  There were no complaints or findings 
of hearing loss or tinnitus shown during service or at 
separation.

The report of a November 1952 VA examination performed after 
separation from service revealed normal ears.  Other examinations 
from 1952 focused on orthopedic complaints and did not address 
the ears.

VA treatment records and physical evaluations from the 1990's 
through 2001 are silent for any treatment for or complaints of 
ear problems, including hearing loss and tinnitus.  These records 
mostly focused on cardiovascular treatment and eye treatment.  A 
June 2001 VA examination of the ankle was also silent for any 
medical history of ear or hearing problems.  

The first indication of any hearing loss or tinnitus was in the 
Veteran's April 2008 claim requesting service connection for 
these conditions.  The RO denied the claims in August 2008, 
finding that there was no evidence linking current complaints of 
hearing loss and tinnitus to service.  In his October 2008 notice 
of disagreement (NOD), the Veteran alleged that he first noticed 
some tinnitus described as ringing in his ears after firing a M1 
rifle.  He also reported some discomfort when working in the 
carpentry shop.  He admitted to having no treatment or followup 
for this condition after his primary care doctor told him there 
was no treatment.  He could not recall the date he was told this, 
but it was at least 20-30 years ago.  He reported that his 
tinnitus had since increased.  He indicated that after service he 
worked in various jobs that did not involve exposure to loud 
noises.  

In the Veteran's October 2008 NOD, he listed the following 
contributing factors as causes for his tinnitus:  firing an M1 
rifle and M1 carbine in basic training and in Guam without ear 
protection; firing a 12 gauge shotgun without ear protection; and 
working in a carpentry shop using saws and power tools without 
ear protection.  In support of his contentions, he submitted 
copies of service personnel records which he marked to show that 
his MOS included basic and guard duty. 

VA provided an examination in April 2009 to assess the nature and 
extent of any hearing loss disability and to provide a medical 
opinion as to the likelihood that any such condition was related 
to service.  The April 2009 VA examination report noted review of 
the claims folder and recited the Veteran's history of noise 
exposure in service, including his claims of firing an M1 rifle 
without protection when serving as a security guard for about 8 
months, and firing a Winchester rifle one day, which caused his 
ears to ring for a short period of time.  He was also noted to 
have reported working in carpentry during the service and using 
power tools and saws.  His pre and post service noise exposure 
was reported as negative, although he did admit to using a 
chainsaw with hearing protection periodically over the past 20 
years.  He reported constant tinnitus that he described as long 
standing, but he could not report the year of exact onset.  He 
reported his hearing loss began in his 50's around the 1980's.  
He reported a negative history of other ear problems such as 
infections, earaches, vertigo, etc.  

Otoscopic examination revealed some nonoccluding cerumen in both 
ear canals.  Puretone audiology results reveal the following 
results from 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 
4000 Hertz.  For the right ear, 15 decibels, 5 decibels, 15 
decibels 25 decibels and 30 decibels were recorded, respectively, 
at each of these levels.  For the left ear, 10 decibels, 5 
decibels, 30 decibels 30 decibels and 40 decibels were recorded, 
respectively, at the noted levels.  His CNC results were 96 
percent for the right ear and 96 percent for the left ear.  The 
diagnosis for the right ear was normal hearing sensitivity from 
500 Hertz, with mild sensorineural hearing loss (SNHL) at 4000 
Hertz.  The left ear was within normal limits at 500 and 1000 
Hertz, with a mild SNHL from 2000 to 4000 Hertz.  He also was 
diagnosed with constant tinnitus in both ears.  

The examiner gave an opinion as to the etiology of the Veteran's 
claimed hearing loss and tinnitus based on review of the whole 
claims file.  The examiner noted that the Veteran's hearing was 
normal on the June 1952 separation examination and that the 
service treatment records are silent for any ear problems.  The 
examiner noted that the Veteran's reported onset of hearing loss 
was in the 1980's, roughly 30 to 35 years after service.  It was 
noted that his tinnitus also appeared to be of delayed onset 
after service.  The examiner noted that his hearing loss was 
mild, and consistent with aging effects.  The examiner noted that 
there was no documentation of the veteran doing carpentry work 
while he was in the service.   He also was noted to give a 
history of post service noise exposure from using a chain saw 
after service.  The examiner concluded with the following 
statement: "In view of all of these factors, it was less likely 
as not that the veteran's hearing loss and tinnitus are related 
to service." 

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service- 
connection for bilateral hearing loss.  The Board finds the 
Veteran is competent and credible to report acoustic trauma 
during service, and concedes that such trauma from exposure to 
gunfire took place.  However the claims for service connection 
for hearing loss and tinnitus must be denied.  

First of all, for the right ear, there is no evidence of record 
showing that the Veteran has hearing loss so severe as to qualify 
as a disability for compensation purposes under the criteria of 
38 C.F.R. § 3.385.  The only audiological test on file, the 
examination report from the April 2009, shows that only two 
frequencies are 26 decibels or greater on testing from 500 
through 4000 Hertz, and the CNC was 96 percent.  To qualify as a 
disability for VA benefits purposes, impaired hearing will only 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2009).  Thus the VA 
criteria for a hearing loss disability is not met for the right 
ear.  The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In 
this matter there is no current hearing loss disability in the 
right ear, thus service connection is not warranted for the right 
ear hearing loss, even with conceding that he sustained acoustic 
trauma in service.

For the left ear, while the evidence does show that the Veteran 
has a hearing loss that meets the VA criteria for a disability as 
defined under 38 C.F.R. § 3.385, the preponderance of the 
evidence reflects that this disability did not occur in service, 
nor was it the result of the acoustic trauma sustained in 
service.  By his own lay admissions reported during the VA 
examination of April 2009, the Veteran indicated that he only 
noticed hearing loss beginning around the 1980's when he was in 
his 50's.  This reflects that the hearing loss did not develop 
until decades after service (and accordingly did not develop 
within the one year presumptive period after service).  The 
examiner is noted to have based his unfavorable opinion as to the 
etiology of the hearing loss upon this history showing a lengthy 
passage of time since service and the onset of hearing loss, as 
well as the Veteran's own admission of using chainsaws after 
service for roughly 20 years.  The Veteran has not presented any 
evidence other than his lay contentions linking the hearing loss 
to service, to rebut the medical opinion from the examiner which 
states that the hearing loss is less than likely related to 
acoustic trauma in service.  

The Board has certainly considered the Veteran's lay assertions 
advanced to support this claim - specifically, that he believes 
his hearing loss and tinnitus are related to inservice noise 
exposure.  The Veteran is competent, as a layperson, to report 
that as to which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  This would include his knowledge of 
when he first started having problems with hearing loss and 
tinnitus.  However, while the Veteran may sincerely believe that 
he has a current hearing loss that is related to service, as a 
lay person, he is not competent to render a medical diagnosis or 
etiological opinion as to its cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Likewise with the tinnitus, the Board finds the preponderance of 
the evidence is against service connection for this condition.  
While the Veteran did report having tinnitus in service after 
firing his rifle, this report was not made until October 2008 
when the Veteran discussed this in his NOD. The Board cannot 
ignore the fact that the Veteran never reported the problem for 
decades after service.  The Board notes that he did not provide 
any history of such problems in the post service medical records 
that documented treatment for various other medical conditions in 
the 1952 records, or in those from the 1990's to 2001.  The 
Veteran is competent to testify about his exposure to noise and 
to report the observable manifestations of his claimed 
disability.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation.")  
However the long period of time shown in the aforementioned 
records without evidence of complaints of tinnitus after service 
weigh strongly against this claim.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006), See also Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service connection 
claims).

As with the claims regarding hearing loss, the Veteran again has 
not provided any medical evidence to rebut the unfavorable 
opinion from the VA examiner who opined that it was less likely 
than not that tinnitus was due to acoustic trauma in service for 
the same reasons as was given pertaining to the hearing loss.

Thus, the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a bilateral 
hearing loss and tinnitus for the reasons described above.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


